The defendant, upon advisement, should seek to avert or to minimize the harm that may flow from an article inaccurate in any part, and hence injurious. Hence, the article published after the libel in question may be plead and proven for that purpose, as well as to reduce punitive damages, if the plaintiff is entitled to prove the same, although on this appeal he contends that in the complaint he makes no such demand. Interlocutory judgment affirmed, with costs. Jenks, P. J., Thomas, Stapleton, Mills and Rich, JJ., concurred.